Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Regarding the Information Disclosure Statement, filed 23 December 2019, Non-Patent Literature Documents 3-6 have not been considered, because they have not been received.
3.	Objection is made to claim 5 in view of the language, “is selected from is selected from” within line 1 of the claim.  Objection is made to claim 20 in view of the grammatically incorrect language, “are chosen to such that”.
4.	Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claims 1, 11, 16, 19, 24, and 29, the use of language setting forth exemplified embodiments through the use of “for example”, “e.g.”, and “such as” renders the claims indefinite, because it cannot be determined to what extent the exemplified language is limiting or further modifies the non-exemplified language.
	Secondly, with respect to claims 21, 22, and 29, the use of “preferably” and “more preferably” renders the claims indefinite, because it cannot be determined if or to what extent the preferred language further modifies the less preferred language.
	Thirdly, with respect to claims 1, 12, 19, and 29, the use of “may” renders the claims indefinite, because “may” fails to designate a definitive limitation.
	Fourthly, with respect to claim 1, the definition of M is confusing, because the definition contains M.  Also, within the definition of v’, the language, “the complex”, lacks antecedence.  Furthermore, in view of formula (III), it is unclear how to interpret the definition for both occurrences of Z.  Additionally, though applicants claim that two bidentate ligands may be present, formula (I) does not allow for such a structure.  Lastly, since claim 1 also requires a DMC catalyst, which constitutes a cocatalyst, it is unclear how to interpret the last four lines of the claim; clarification is required with respect to use of an additional cocatalyst.
	Fifthly, with respect to claims 3 and 4, it is unclear what constitutes salen derivatives or porphyrin derivatives.
	Sixthly, with respect to claim 11, it is questioned if the second and fifth structures are correct, since anionic or negatively charged structures have not been set forth.
	Seventhly, with respect to claim 16, within lines 1 and 2, it is unclear what is meant by stating that the starter compound is “from” diols; it is unclear if this language means something other than the starter being a diol.  Furthermore, the language, “PPG 425, PPG 725, PPG 1000 and the like”, renders the claim indefinite, because it is unclear what these names clearly designate and it is unclear what constitutes “the like” in terms of defining further compounds.  Also, it is unclear what constitutes “other compounds having mixed functional groups”.  Lastly, it is noted that claim 16, as drafted, is ambiguous and confusing to such an extent that it is not possible to ascertain the scope of the claim.
	Eighthly, with respect to claim 24, since claim 1 also requires a DMC catalyst, which constitutes a cocatalyst, it is unclear how to interpret the cocatalyst limitation of the claim; clarification is required with respect to use of an additional cocatalyst.
 	Ninthly, with respect to claim 20, the dependency from two different claims, as drafted, is improper.  Furthermore, the M variables have not been defined, because claim 17 does not define these variables.
	Tenthly, with respect to claims 27 and 32, it is unclear what constitutes “other high polymer”.
Lastly, with respect to claim 32, the language, “The polyurethane ether polyol according to claim 29”, lacks antecedence, because claim 29 is not drawn to such a polyol.  Also, the use of the language, “according to with”, cannot be understood.
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 25 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claims 25 and 26 are set forth within claim 1; therefore, these claims are not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-27 and 29-32 of copending Application No. 16/987,153 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set encompasses polycarbonate ether polyols having structures, molecular weights, and polydispersities that read on each other.  Furthermore, each claim set encompasses the reaction product of the polyol with a polyisocyanate to yield a polyurethane.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al. (US 2013/0190462 A1).
	Wolf et al. disclose polyether carbonate polyols, suitable for producing polyurethanes by means of reaction with polyisocyanates, wherein the polyols are produced by the reaction of carbon dioxide with an epoxide in the presence of a starter, such as octanediol, and DMC catalyst.  See abstract; Scheme 1 within paragraph [0002], paragraphs [0046] and [0117]; and examples 2-10 within Table 1.  The polyol product has a polydispersity of 1.31 to 1.86, and given the carbon dioxide incorporation and OH numbers, the claimed contents and molecular weight are met.   
11.	Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2013/0190462 A1) in view of WO 2012/121508 A2 and Allen et al. (US 2011/0152497 A1).
	Wolf et al. disclose polyether carbonate polyols, suitable for producing polyurethanes by means of reaction with polyisocyanates, wherein the polyols are produced by the reaction of carbon dioxide with an epoxide in the presence of a starter, such as octanediol, and DMC catalyst.  See abstract; Scheme 1 within paragraph [0002], paragraphs [0008]-[0109], and [0117]; and examples 2-10 within Table 1.  The polyol product has a polydispersity of 1.31 to 1.86.
12.	Wolf et al. fail to disclose the combined use of DMC catalyst with a catalyst corresponding to that of applicants’ formula (I); however, the combined use of DMC catalyst with catalysts analogous to those of applicants’ formula (I) to catalyze the reaction of carbon dioxide with epoxide to produce a polycarbonate containing ether groups with improved control of the ether content was known at the time of invention, as evidenced by paragraphs [15]+, especially paragraph [41], of WO 2012/121508 A2.  Furthermore, the use of catalysts corresponding to those of applicants’ formula (I) having increased activity to catalyze the reaction of carbon dioxide with epoxide was known at the time of invention, as evidenced by the abstract and paragraphs [0006]-[0354].  Accordingly, the position is taken in view of the cited teachings within WO 2012/121508 A2 and Allen et al. that it would have been prima facie obvious to use the catalysts of Allen et al. in combination with DMC catalysts to catalyze the reaction of the primary reference, so as to obtain a process demonstrating the benefits of the combined catalyst system.
13.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765